This is a companion case to that of Seth B. Orndorff, Sheriff, et al., Plaintiffs in Error, v. El Paso County, Texas (No. 1979) 295 S.W. 219, this day decided by this court.
By agreement of all parties this case is to be considered a companion case to No. 1979. The issues in this case are identically the same as in that case; the only difference being the sureties in the two are not the same, and involve fees for different periods of time.
  For reasons stated in the former case, this case is likewise affirmed. *Page 223